DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed on 9 OCT 2019.
Priority
Applicant's claim for the benefit of a prior-filed application PCT/US18/27495 filed on 13 APR 2018 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant’s claim for the benefit of a prior-filed provisional application 62/485,647, filed on 14 APR 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Claim Status
Claims 1-20 are pending.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Alternate VEGF fragments and/or sequences, recited in claims 1, 5-6 and 13-15 and, for example, in paragraphs [0010] and [0077]-[0078].
Alternate vectors and/or sequences, recited in claims 4 and 9 and, for example, in paragraphs [0013], [0017], and [0079].
Alternate means of administration, recited in claims 10-11 and 19-20 and, for example, in paragraphs [0015]-[0017] and [0019].
Alternate tissues recited in claim 7 and, for example, in paragraphs [0006]-[0007].
Applicant is required, in reply to this action, to elect a single species from item 1 above, that is a single VEGF fragment or a single sequence from SEQ ID NO:s 1-9.
Applicant is required, in reply to this action, to elect a single species from item 2 cited above, that is a single vector or a single SEQ ID NO: to which the claims shall be restricted if no generic claim is finally held to be allowable.
Applicant is required, in reply to this action, to elect a single species from item 3 cited above, that is a single means of administration to which the claims shall be restricted if no generic claim is finally held to be allowable.
Applicant is required, in reply to this action, to elect a single species from item 4 cited above, that is a single fibrous connective tissue or a single combination of tissues to which the claims shall be restricted if no generic claim is finally held to be allowable.
The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claims 1 and 13.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
KANEDA
Claims 1-20 lack unity of invention because even though the inventions of these groups require the technical feature of polynucleotide comprising a sequence encoding VEGF or a fragment thereof, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of KANEDA (US20090082263A1; Publ. 26 MAR 2009). 
Kaneda discloses a composition comprising a viral vector and a VEGF gene or a fragment thereof (a composition containing a growth factor such as .. .VEGF (vascular endothelial growth factor); and a cDNA of VEGF incorporated into an appropriate expression vector ... viral vector [0038] and [0070].
Thus, before the effective filing date of the instant application, KANEDA clearly anticipates the invention of claim 13, a composition comprising a viral vector and a VEGF gene or fragment thereof (i.e. a polynucleotide comprising a sequence encoding VEGF or a fragment thereof).
Thus, the shared technical feature of a polynucleotide comprising a sequence encoding VEGF or a fragment thereof cannot be considered a special technical feature over the prior art as taught by KANEDA. Therefore there is no special technical feature, as defined by PCT Rule 13.2 and as required for co-examination as the common feature linking claims 1-18 and 20-28 does not define a contribution over the prior art before the time of filing.
Joint Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546. The examiner can normally be reached 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                                                                                                                                                                                                        
/KEVIN K HILL/Primary Examiner, Art Unit 1633